Citation Nr: 0815200	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-35 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.   Entitlement to service connection for keratopathy, to 
include as secondary to service-connected hyperthyroidism 
(with exophthalmos).

4.  Entitlement to an initial rating in excess of 20 percent 
for disorbitrophy prior to January 1, 2008, and to a 
compensable rating from January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in January 2005, 
May 2007, and October 2007, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By 
the January 2005 rating decision the RO, in pertinent part, 
established service connection for hearing loss of the left 
ear, evaluated as noncompensable (zero percent); and 
disorbitrophy, evaluated as 20 percent disabling, both 
effective April 28, 2004.  The RO also denied service 
connection for keratopathy, tinnitus, and hearing loss of the 
right ear.  By the subsequent May 2007 rating decision, the 
RO proposed reduction of the veteran's disorbitrophy to zero 
percent, which was subsequently effectuated by the October 
2007 rating decision, effective January 1, 2008.

The veteran also perfected an appeal on the issue of 
entitlement to service connection for a psychiatric disorder, 
claimed as anxiety and depression.  However, service 
connection was established for such a disability by the 
October 2007 rating decision.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The Board further notes that while rating sheets associated 
with the May and October 2007 rating decisions have 
identified the service-connected disabilities as including 
bilateral hearing loss, no formal decision is of record which 
established service connection for the right ear hearing 
loss.  Further, the veteran did not perfect his appeal with 
respect to the claim for a compensable rating for the left 
ear hearing loss.  This matter is brought to the attention of 
the RO for action deemed appropriate.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the right ear hearing 
loss, tinnitus, and keratopathy claims.  Accordingly, these 
claims will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  Prior to January 1, 2008, the veteran's service-connected 
disorbitrophy was not manifested by homonymous hemianopsia, 
loss of the temporal half, or a concentric contraction of the 
visual field to 45 degrees but not to 30 degrees.  

3.  The RO followed proper procedure in reducing the 20 
percent evaluation to zero percent for the veteran's service-
connected disorbitrophy.

4.  The competent medical evidence does not show that the 
veteran's service-connected disorbitrophy has been manifested 
by loss of the nasal half, or concentric contraction to 60 
degrees but not to 45 degrees, during the pendency of this 
case.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for disorbitrophy prior to January 1, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.84a, Diagnostic Code 
6080 (2007).

2.  Inasmuch as the RO's reduction of the assigned rating for 
the service-connected disorbitrophy to zero percent was 
proper and the criteria for an initial compensable evaluation 
from January 1, 2008, are not met, the benefit sought on 
appeal is denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.10, 4.31, 
4.84a, Diagnostic Code 6080 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
VCAA-compliant notification regarding his initial service 
connection claims by a letter dated in September 2004, which 
is clearly prior to the January 2005 rating decision that is 
the subject of this appeal.  Further, he was sent additional 
notification by letters dated in March and September 2006, 
followed by re-adjudication of the disorbitrophy claim by a 
January 2007 Statement of the Case (SOC), the May and October 
2007 rating decisions.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Further, the March and September 2006 letters contained the 
specific information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

In regard to the aforementioned criteria, the Board notes 
that the VCAA letters noted above satisfy elements (1), (3) 
and (4).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the January 2007 SOC.  The Board also notes that 
the veteran has actively participated in the processing of 
this case, and the statements submitted in support of his 
current appellate claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  For example, statements submitted 
by his accredited representative in January and April 2008 
cited to relevant statutory and regulatory provisions 
regarding the benefit sought on appeal.

With respect to the reduction of the assigned rating for the 
service-connected disorbitrophy, the Board notes that the 
provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted 
by the evidence but only after following certain procedural 
guidelines.  First there must be a rating action proposing 
the reduction, and giving the veteran 60 days to submit 
additional evidence and request a predetermination hearing.  
If a hearing is not requested, and reduction is considered to 
be still warranted, a rating action will be taken to 
effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The 
effective date of the reduction will be the last day of the 
month in which a 60-day period from the date of notice to the 
veteran of the final action expires.  38 C.F.R. § 3.105(e), 
(i)(2)(i).

Here, the veteran was notified of the RO's intent to reduce 
the 20 percent evaluation for service-connected disorbitrophy 
by a letter dated in May 2007.  This letter specifically 
stated that he had at least 60 days in which to present 
additional evidence, as well as the fact that he had an 
opportunity for a hearing and time to respond.  Thereafter, 
the proposed reduction was effectuated by an October 2007 
rating decision, effective from January 1, 2008.  Given the 
chronology of the process described above, the Board finds 
that the RO complied with the procedures required under 38 
C.F.R. § 3.105(e) for reducing the veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claim, and has explicitly stated that he does not desire 
a Board hearing in conjunction with this appeal.  Further, he 
was accorded VA eye examinations in January 2005, December 
2006, and August 2007.  Consequently, the Board concludes 
that the duty to assist has been satisfied.  

The Board observes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In this 
case, the record shows the veteran has been assigned such 
"staged" ratings regarding his service-connected 
disorbitrophy.

The veteran's service-connected disorbitrophy is evaluated on 
the basis of loss of field of vision under 38 C.F.R. § 4.76, 
Diagnostic Code 6080.

Under Diagnostic Code 6080, bilateral field vision limited 
with the loss of the nasal half, or concentric contraction to 
60 degrees but not to 45 degrees, warrants a 20 percent 
evaluation.  Homonymous hemianopsia, bilateral loss of the 
temporal half, or a concentric contraction of the visual 
field to 45 degrees but not to 30 degrees warrants a 30 
percent rating.  A concentric contraction to 30 degrees but 
not to 15 degrees warrants 50 percent rating.  A concentric 
contraction of the visual field to 15 degrees but not to 5 
degrees bilaterally warrants a 70 percent rating, while a 
concentric contraction of the visual field to 5 degrees 
bilaterally yields a 100 percent evaluation.

In addition, as explicated in Note (2), demonstrable 
pathology commensurate with the functional loss will be 
required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less. The alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in the other eye.  
Concentric contraction resulting from demonstrable pathology 
to 5 degrees or less will be considered on a parity with 
reduction of central visual acuity to 5/200 Diagnostic Code 
6080, which governs field of vision impairment, a concentric 
contraction of the visual field to 15 degrees but not to 5 
degrees bilaterally warrants a 70 percent rating, while a 
concentric contraction of the visual field to 5 degrees 
bilaterally yields a 100 percent evaluation.  38 C.F.R. § 
4.84a, Diagnostic Code 6080.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III. The degrees lost are then added 
together to determine total degrees lost. This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board also observes, in regard to the rating reduction 
aspect of this case, that the provisions of 38 C.F.R. § 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
20 percent rating for the veteran's disorbitrophy was in 
effect from April 28, 2004, to January 1, 2008.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
disorbitrophy prior to January 1, 2008, nor a compensable 
rating on and after that date.

The Board notes that the competent medical evidence of record 
for this period, to include the VA eye examinations conducted 
in January 2005, December 2006, and August 2007, do not show 
that the service-connected disorbitrophy was manifested by 
homonymous hemianopsia, loss of the temporal half, or a 
concentric contraction of the visual field to 45 degrees but 
not to 30 degrees.  In fact, both the December 2006 and 
August 2007 VA eye examinations found that the veteran had a 
full visual field for both eyes; i.e., the competent medical 
evidence does not show there was any loss of field of vision.  
As such, this medical evidence does not indicate he is even 
entitled to a compensable rating under Diagnostic Code 6080, 
which was the basis for the RO's reduction to zero percent.  
At the January 2005 VA examination, Goldmann visual field 
testing was not conducted.  Ocular motility was noted to be 
about 70 percent in horizontal and 80 percent in superior and 
inferior gaze.  These estimated figures formed the basis for 
the assignment of the initial evaluation, but were not 
verified by later visual field testing.

In regard to this reduction, the Board has already, as 
detailed above, that the RO followed proper procedure in 
reducing the 20 percent evaluation to zero percent for the 
veteran's service-connected disorbitrophy.  As for the rating 
itself, the competent medical evidence does not show that the 
veteran's service-connected disorbitrophy has been manifested 
by loss of the nasal half, or concentric contraction to 60 
degrees but not to 45 degrees, during the pendency of this 
case.  In fact, as already stated, both the December 2006 and 
August 2007 VA eye examinations found that the veteran had a 
full visual field for both eyes.  Consequently, the RO's 
reduction of the assigned rating to zero percent is in accord 
with the competent medical evidence of record.

The Board also observes that the competent medical evidence 
does not indicate impairment of visual acuity that would 
warrant a compensable evaluation.  For example, the January 
2005 VA eye examination showed visual acuity of 20/25-1 for 
both eyes, while the December 2006 examination showed the 
best corrected visual acuity was 20/30 for both eyes.  See 
38 C.F.R. § 4.84a, Table V - Ratings for Central Visual 
Acuity Impairment.

For these reasons, the Board finds that the veteran is not 
entitled to an initial rating in excess of 20 percent for his 
service-connected disorbitrophy prior to January 1, 2008, or 
to a compensable rating on and after that date.  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
disorbitrophy prior to January 1, 2008, and to a compensable 
rating from January 1, 2008, is denied.


REMAND

The Board observes that service connection was denied for 
hearing loss of the right ear because the January 2005 VA 
examination did not show he currently had a hearing loss 
disability of that ear as defined by 38 C.F.R. § 3.385.  
Similarly, service connection was denied for tinnitus because 
the disability was not shown on the January 2005 examination.  
However, the veteran has since indicated that he does have 
such disabilities, and as it has been more than 3 years since 
the last evaluation, the Board concludes that a new 
examination should be accorded to determine if he does have 
the claimed disabilities.  This conclusion is supported by 
the fact that he already is in receipt of service connection 
for left ear hearing loss based upon in-service noise 
exposure.

In regard to the keratopathy claim, the veteran has contended 
that this disability is secondary to his service-connected 
hyperthyroidism.  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board observes that  January 2005 VA eye examination 
included findings of keratopathy.  However, neither this 
examination nor the subsequent examinations in December 2006 
or August 2007 specifically addressed his claim of secondary 
service connection.  Therefore, a remand is also required 
with respect to this issue.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his hearing loss, 
tinnitus, and keratopathy since January 
2005.  After securing any necessary 
release, obtain those records those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a new 
examination to address the current nature 
and etiology of the claimed right ear 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that pertinent documents in the claims 
folder were reviewed.

Following evaluation of the veteran, if 
he has been shown to have a hearing loss 
disability of the right ear as defined by 
38 C.F.R. § 3.385, and/or tinnitus, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
such disorders are causally related to 
active service, to include the 
acknowledged noise exposure therein.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  The veteran should also be afforded a 
new examination to address the etiology 
of his keratopathy.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the keratopathy was caused by or 
aggravated by the service-connected 
hyperthyroidism.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the keratopathy 
was aggravated by the service-connected 
hyperthyroidism, the examiner should 
identify the level of disability caused 
by the hyperthyroidism to the extent 
possible.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
furnished a supplemental statement of the case (SSOC), which 
addresses all of the evidence obtained since the RO last 
adjudicated these claims in the January 2007 SSOC, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


